Exhibit 10.15
PROTECTION OF SENSITIVE INFORMATION,
NONCOMPETITION AND NONSOLICITATION AGREEMENT
The Employee identified on the signature page of this Agreement (“Employee”) is
employed by EZCORP, Inc., a Delaware corporation, or one of its subsidiaries
(collectively, the “Company”), in a position of trust and confidence. The
Company expects Employee to continue to play a critical role in the Company’s
future business operations and desires to provide Employee with the strategic
information and tools necessary to enable Employee to help the Company achieve
its long-term goals. In the performance of Employee’s duties for the Company,
the Company has provided, and expects to continue to provide, Employee with
Sensitive Information (as defined below). The Company seeks to protect its
confidential and proprietary information (including Sensitive Information),
trade secrets and goodwill. Therefore, Employee and the Company hereby agree as
follows:

1.   For purposes of this Agreement, “Sensitive Information” means that subset
of non-public Company information that is not generally disclosed to
non-management employees of the Company, including the following:

  (a)   Technical information of the Company or third parties that is in use,
planned or under development, such as processes or strategies, system design or
capabilities, and any other databases, methods, know-how, formulae,
compositions, technological data, technological prototypes, processes,
discoveries, machines, inventions and similar items;     (b)   Business
information of the Company or third parties, such as actual and anticipated
relationships between the Company and other companies; financial information
(including sales levels, pricing, profit levels and other unpublished financial
data); information relating to customer or vendor relationships (including
performance requirements, development and delivery schedules, customer lists,
customer preferences, financial information and credit information); and similar
items;     (c)   Personnel information of the Company and its affiliates, such
as information relating to employees of the Company (including information
related to staffing, performance, skills, qualifications, abilities and
compensation), key talent information, organizational human resource planning
information and similar items;     (d)   Information relating to future plans of
the Company, such as marketing strategies, new product research, pending
projects and proposals and similar items; and     (e)   Any other information
that the Company is required to keep confidential by law or agreement with any
party.

2.   Employee agrees not to use, publish, misappropriate or disclose any
Sensitive Information, except as may be required in the performance of
Employee’s duties for the Company or expressly authorized in writing by the
Company, and agrees not to misappropriate or misuse the Company’s goodwill.   3.
  To protect the Company’s Sensitive Information and goodwill, and so as to
enforce Employee’s obligations herein, Employee agrees that, while Employee is
employed by the Company and for a period of one year following the end of
Employee’s employment with the Company, Employee will not compete with the
Company, solicit a Company employee or solicit a Company supplier (in each case,
as described below).

  (a)   Employee shall be deemed to “compete with the Company” if he or she,
directly or indirectly:

  (i)   Is a principal, owner, officer, director, shareholder or other equity
owner (other than a holder of less than 5% of the outstanding shares or other
equity interests of a publicly traded company) of a Direct Competitor (as
defined below);

 



--------------------------------------------------------------------------------



 



  (ii)   Is a partner or joint venturor in any business or other enterprise or
undertaking with a Direct Competitor; or     (iii)   Serves or performs work
(whether as an employee, contractor, consultant, advisor, representative or
agent) for a Direct Competitor that is similar in a material way to the work
Employee performed for the Company during his or her employment with the
Company.

      The term “Direct Competitor” means any entity, sole proprietorship or
other business concern that, within the Restricted Area (as defined below),
offers or plans to offer products or services that are materially competitive
with any of the products or services being offered or marketed, or are being
actively developed, by the Company as of the date Employee’s employment ends.
The term “Restricted Area” means the area within a 25-mile radius of any of the
locations at which the Company offers products or services as of the date
Employee’s employment ends.     (b)   Employee shall be deemed to “solicit a
Company employee” if he or she, directly or indirectly by assisting or advising
another person, (i) recruits, solicits, advises, assist, attempts to influence
or otherwise induces or persuades any person employed by the Company to end his
or her employment relationship with the Company or to accept employment with any
other person or entity, or (ii) facilitates, or plays any role in (including
through any form of communication, whether initiated by Employee or others), the
decision, consideration or action of any such employee of the Company to end his
or her employment relationship with the Company or to accept employment with any
other person or entity.     (c)   Employee shall be deemed to “solicit a Company
supplier” if he or she, directly or indirectly by assisting or advising another
person, encourages any supplier, business partner or vendor of the Company with
whom Employee had any contact on behalf of the Company during his or her
employment or about whom Employee has any Sensitive Information to terminate or
diminish its relationship with the Company.

4.   Employee represents and agrees that, following the end of his or her
employment with the Company, he or she will be willing and able to engage in
employment not prohibited by this Agreement. If Employee subsequently desires to
pursue an opportunity prohibited by the terms of this Agreement, Employee agrees
to make written request to the General Counsel of the Company for a modification
of the restrictions contained in this Agreement prior to pursuing the
opportunity, such request to include the name and address of the entity or
business concern involved (if any) and the title, nature and duties of the
activity Employee wishes to pursue.   5.   Employee and the Company agree and
believe that the terms of this Agreement are reasonable and do not impose a
greater restraint than necessary to protect the Company’s Sensitive Information,
goodwill and other legitimate business interests. If a court of competent
jurisdiction holds this not be the case, Employee and the Company agree that the
terms of this Agreement are hereby automatically reformed and rewritten to the
extent necessary to make the Agreement valid and enforceable. Employee and the
Company also agree to request that the court not invalidate or ignore the terms
of this Agreement but instead to honor this provision by reforming or modifying
any overbroad or otherwise invalid terms to the extent needed to render the
terms valid and enforceable and then enforcing the Agreement as reformed or
modified. It is the express intent of Employee and the Company that the terms of
this Agreement be enforced to the full extent permitted by law.   6.   Employee
acknowledges and agrees that a violation of this Agreement would cause
irreparable harm to the Company, and Employee agrees that the Company will be
entitled to an injunction restraining any violation or further violation of such
provisions. In this connection, Employee covenants that he or she will not
assert in any proceeding that any given violation or further violation of the
covenants contained in this Agreement (a) will not result in irreparable harm to
the Company or (b) could be remedied adequately at

 



--------------------------------------------------------------------------------



 



    law. The Company’s right to injunctive relief shall be cumulative and in
addition to any other remedies provided by law or equity or pursuant to other
agreements with Employee.   7.   THIS AGREEMENT SHALL BE INTERPRETED IN ALL
RESPECTS BY THE INTERNAL LAWS OF THE STATE OF TEXAS, AND THE VENUE FOR THE
RESOLUTION OF ANY DISPUTES (LOCATION OF ANY LAWSUIT) SHALL BE SOLELY IN THE
STATE AND FEDERAL COURTS OF TRAVIS COUNTY, TEXAS.   8.   The fact that one or
more Paragraphs (or portion thereof) of this Agreement may be deemed invalid or
unenforceable by any court shall not invalidate the remaining Paragraphs or
portions of such Paragraphs of this Agreement.   9.   Employee acknowledges
(a) that he or she has carefully read this Agreement and is signing it
voluntarily with full knowledge of its contents, (b) that he or she has been
advised by counsel to the extent he or she deems necessary, appropriate or
desirable and (c) that he or she understands and accepts all the terms of this
Agreement. Employee agrees that he or she will continue to be bound by the
provisions of this Agreement after his or her employment relationship with the
Company has ended.   10.   This Agreement supplements, and does not supersede,
any and all pre-existing agreements between Employee and the Company regarding
the subject matter hereof; provided, however, that to the extent there is a
conflict between the provisions of this Agreement and the provisions of any such
pre-existing agreement, the terms and provisions of this Agreement shall control
and shall be given precedence over the terms and provisions of such pre-existing
agreement.   11.   This Agreement may not be amended or modified except by a
written agreement signed by Employee and the Company. This Agreement may not be
superseded by any other agreement between Employee and the Company unless such
other agreement specifically and expressly states that it is intended to
supersede this Agreement.

In witness whereof, the parties have executed this Agreement on the dates
indicated below, to be effective as of the Effective Date set forth below.
Effective Date: [EFFECTIVE DATE]

                                          EZCORP, INC.
 
                           
Date:
          By:                
 
   

                       
 
                           
 
                           
Date:
                           
 
   

                                    [NAME OF EMPLOYEE]

 